Exhibit 10.1

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
effective this 3rd day of October, 2018, by and among GUARANTY BANK AND TRUST
COMPANY, a Colorado bank (“Bank”), and BIRNER DENTAL MANAGEMENT SERVICES, INC.,
a Colorado corporation (“Borrower”). Bank and Borrower may sometimes be referred
to herein as “Party” or, collectively, “Parties”.

 

RECITALS

 

A.            WHEREAS, Borrower and Bank entered into a Loan and Security
Agreement dated as of March 29, 2016, as amended by the Amendment to Loan and
Security Agreement dated July 29, 2016, the Second Amendment to Loan and
Security Agreement dated November 14, 2016, the Third Amendment to Loan and
Security Agreement dated December 9, 2016, the Fourth Amendment to Loan and
Security Agreement and Forbearance Agreement dated March 30, 2017 and the Fifth
Amendment to Loan and Security Agreement dated December 28, 2017 (together with
all further amendments thereto, the “Loan Agreement”) pursuant to which Bank
made available to Borrower certain Revolving Loans and Term Loans; and

 

B.            WHEREAS, Borrower requested that, subject to certain conditions
precedent, Bank amend the Loan Agreement, and Bank is willing to do so in
accordance with and subject to the terms and conditions set forth in this
Amendment.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises, payments, amendments and
modifications contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1.             Definitions. Capitalized terms used herein and in the recitals
hereto, but not defined herein or therein, shall have the meaning given them in
the Loan Documents.

 

2.             Loan Documents Effect; Conflicts; Affirmation. Except as
otherwise provided in this Amendment or, as applicable, as amended (or amended
and restated) by a separate agreement or instrument in connection herewith, all
other terms and conditions set forth in the Loan Agreement, the Revolving Note,
the Term Note and all other Loan Documents remain in full force and effect, with
the same effect as if all such terms and conditions were rewritten in full
herein and each of them is hereby ratified and confirmed by Borrower and Bank.
In the event of any conflict or inconsistency between the provisions of this
Amendment and the provisions of the Loan Agreement, the Revolving Note, the Term
Note or any other Loan Document, the provisions of this Amendment in each case
shall govern and control to the extent of such conflict or inconsistency.
Borrower hereby affirms and ratifies the Loan Documents, acknowledges that there
is no defense to or offset against payment or performance of Borrower’s
obligations under the Loan Documents, and waives any and all defenses,
counterclaims, offsets and any other matter of avoiding, reducing, or limiting
the validity and enforceability of the Loan Documents or any of Borrower’s
obligations under the Loan Documents. All references in the Loan Agreement to
“this Agreement” shall be deemed to refer to the Loan Agreement as amended to
date, including hereby; and any and all references in the other Loan Documents
to the Loan Agreement shall be deemed to refer to the Loan Agreement as amended
to date, including hereby. Borrower and Bank intend that this Amendment shall
not in any manner (a) constitute the refinancing, refunding, payment or
extinguishment of the Obligations evidenced by the existing Loan Documents; (b)
be deemed to evidence a novation of the outstanding balance of the Obligations;
or (c) affect, replace, impair, or extinguish the creation, attachment,
perfection or priority of the Liens on the Collateral granted pursuant to the
Loan Agreement or any of the other Loan Documents evidencing, governing or
creating a Lien on the Collateral. Borrower hereby ratifies and reaffirms any
and all grants of the Liens to Bank on the Collateral as security for the
Obligations, and acknowledges and confirms that the grants of the Liens to Bank
on the Collateral: (i) represent continuing Liens on all of the Collateral, (ii)
secure all of the Obligations, and (iii) represent valid first Liens on all of
the Collateral, subject only to Permitted Liens. The Loan Agreement, as amended
by this Amendment, will be construed as one agreement.

 



 

 

 

3.             Amendments to Loan Agreement. The Loan Agreement is amended as
follows:

 

3.1           Section 1.1 is hereby amended by amending and restating the
following definitions to read in their entirety as follows:

 

“Cure Amount” shall mean, with respect to a Failed Testing Period, the sum of
(a) the minimum dollar amount (but not in excess of the minimum dollar amount)
that, if added to the calculation of EBITDA for such Failed Testing Period,
would have resulted in the Failed Financial Covenant (or Failed Financial
Covenants) being equal to the required financial covenant or covenants, as the
case may be, applicable to such Failed Testing Period, as set forth in Section
10 hereof, plus (b) the amount of any Required Amortization Payment or any
Required Principal Curtailment that remains unpaid after the due date thereof.

 

“EBITDA” shall mean, for any period, an amount equal to the sum of (a)
consolidated Net Income for such period plus (b) the following to the extent
added or deducted in calculating such consolidated Net Income: (i) Interest
Charges for such period, (ii) federal, state and local income Taxes for such
period, (iii) depreciation and amortization expense for such period, (iv)
non-cash stock compensation expense for such period, (v) all other non-cash
non-recurring charges (including, without limitation, proxy contest costs and
legal costs) approved in advance by Bank, in its reasonable discretion, and (vi)
losses for such period from the sale or other disposition of property, plus (c)
solely for purposes of calculating compliance with the financial covenants set
forth in Section 10 (and not for purposes of calculating or applying any Cure
Amount), (i) any losses for such period from discontinued operations, and (ii)
expenses directly related to the Definitive Agreement and the related strategic
process leading to the Definitive Agreement (including, without limitation,
investment banking and legal costs), less (d) the following to the extent
included in calculating such consolidated Net Income: (i) non-cash gains for
such period, (ii) gains for such period from the sale or other disposition of
property, and (iii) solely for purposes of calculating compliance with the
financial covenants set forth in Section 10 (and not for purposes of calculating
or applying any Cure Amount), any gains for such period from discontinued
operations.

 



 2 

 

 

“Revolving Loan Availability” shall mean, (a) during the period beginning on the
Sixth Amendment Effective Date and ending on the earliest of (i) the date of
closing of the transactions contemplated by the Definitive Agreement, (ii) the
date of termination of the Definitive Agreement, or (iii) February 28, 2019, an
amount equal to the Revolving Commitment, minus $1,000,000, minus the principal
balance of all Revolving Loans outstanding, and (b) at all other times, an
amount equal to the Revolving Commitment, minus the principal balance of all
Revolving Loans outstanding.

 

3.2           Section 1.1 is hereby further amended by adding the following new
definitions in correct alphabetical order to read in their entirety as follows:

 

“2018-2019 Required Principal Curtailment” and “2018-2019 Required Principal
Curtailments” shall have the meanings set forth in Section 2.2(b).

 

“2020-2022 Required Principal Curtailment” and “2020-2022 Required Principal
Curtailments” shall have the meanings set forth in Section 2.2(b).

 

“Deferred Required Principal Curtailment” shall have the meaning set forth in
Section 2.11.

 

“Definitive Agreement” means a fully executed, delivered, binding and
enforceable agreement between Borrower and another Person (“Purchaser”)
substantially in the form provided to Bank that contains the terms set forth in
Section 8.22(c) pursuant to which Borrower intends to (a) consolidate or merge
with or into (whether or not the Borrower is the surviving corporation) another
Person, or (b) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Borrower to another Person,
or (c) allow one or more Persons to make a purchase, a tender offer or an
exchange offer that is accepted by all of the holders of outstanding shares of
common Capital Securities of the Borrower resulting in such Person(s) (together
with any Affiliates of such Person) holding 100% of the outstanding common
Capital Securities of the Borrower following such purchase, tender offer or
exchange offer, or (d) consummate a stock purchase agreement or other business
combination (including a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person resulting in such other Person (together with
any Affiliates of such Person) holding 100% of the outstanding common Capital
Securities of the Borrower following such stock purchase agreement or other
business combination. For purposes of clarification, any Superior Proposal
Definitive Agreement shall constitute a Definitive Agreement for purposes of
this Agreement.

 

“Required Amortization Payment” and “Required Amortization Payments” shall have
the meanings set forth in Section 2.2(b).

 

“Required Principal Curtailments” shall mean, collectively, the 2018-2019
Required Principal Curtailments, or without duplication, the Deferred Required
Principal Curtailment, if any, and the 2020-2022 Required Principal Curtailments
(and each individual 2018-2019 Required Principal Curtailment, or without
duplication, Deferred Required Principal Curtailment, if any, and 2020-2022
Required Principal Curtailment, a “Required Principal Curtailment”).

 



 3 

 

 

“Sixth Amendment” shall mean that certain Sixth Amendment to Loan and Security
Agreement, dated as of October 3, 2018 by and between Borrower and Bank.

 

“Sixth Amendment Effective Date” means October 3, 2018.

 

“Superior Proposal Definitive Agreement” shall mean a new Definitive Agreement
that contains the same terms as are set forth in Section 8.22(c), including
without limitation having a closing date of no later than February 28, 2019,
that is executed and delivered by Borrower with a new Purchaser after the
occurrence of a Superior Proposal Termination.

 

“Superior Proposal Termination” shall mean a termination of the Definitive
Agreement by Borrower as a result of a “Company Superior Proposal” (as defined
in the Definitive Agreement) and entry by Borrower into a Superior Proposal
Definitive Agreement.

 

“Termination Fee” shall have the meaning set forth in Section 8.22(c).

 

3.3           Section 2.2(b) of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“(b)         Term Loan Principal/Interest Payments. The principal amount of the
Term Loan outstanding from time to time shall bear interest at the applicable
Term Interest Rate. Accrued and unpaid interest on the unpaid principal balance
of the Term Loan outstanding from time to time shall be due and payable monthly,
in arrears, commencing on January 1, 2018 and continuing on the first day of
each calendar month thereafter. Borrower shall pay the unpaid principal balance
of the Term Loan as follows: (1) a payment of $125,000 shall be made on the last
day of each calendar quarter in 2018, (2) a payment of $100,000 shall be made on
or before the date which is thirty (30) days after the date the Form 10-Q for
the second fiscal quarter of 2018 is filed by Borrower with the Securities and
Exchange Commission, but only if EBITDA measured for the twelve (12) months
ending June 30, 2018 is equal to or more than $2,400,000, (3) payments each in
the amount of $175,000 shall be made on March 31, 2019 and June 30, 2019, (4) a
payment of $100,000 shall be made on or before the date which is thirty (30)
days after the date the Form 10-Q for the second fiscal quarter of 2019 is filed
by Borrower with the Securities and Exchange Commission, but only if EBITDA
measured for the twelve (12) months ending June 30, 2019 is equal to or more
than $3,000,000, (5) payments each in the amount of $200,000 shall be made on
September 30, 2019 and December 31, 2019, and (6) payments each in the amount of
$250,000 shall be made on the last day of each calendar quarter thereafter,
commencing with March 31, 2020 (collectively, the “Required Amortization
Payments” and each, a “Required Amortization Payment”), with a final payment in
an aggregate amount equal to the unpaid principal balance of the Term Loan on
the Term Loan Maturity Date; provided that, in any event, Borrower shall make
additional payments of principal on the Term Loan needed, if any, so that the
outstanding principal balance of the Term Loan is no greater than (A) $5,750,000
as of December 31, 2018 and (B) $4,750,000 as of December 31, 2019
(collectively, the “2018-2019 Required Principal Curtailments” and each, a
“2018-2019 Required Principal Curtailment”); provided, however that the amount
of the 2018-2019 Required Principal Curtailment that is initially due on
December 31, 2018 will be increased to $300,000 if payment thereof is deferred
in accordance with the terms and conditions of Section 2.11. In addition to the
foregoing, (I) commencing with the fiscal quarter ending September 30, 2019,
Borrower shall make mandatory principal prepayments on the Term Loan, without
penalty and until the Term Loan is paid in full, equal to the Excess Cash Flow
Amount for each fiscal quarter, and (II) commencing with the fiscal year ending
December 31, 2020, Borrower shall make mandatory principal prepayments on the
Term Loan, without penalty and until the Term Loan is paid in full, equal to the
amount, if any, by which the Excess Cash Flow Amount for each fiscal year
(calculated based on Borrower’s annual audited financial statements for such
fiscal year provided pursuant to Section 8.8(a)) exceeds the aggregate quarterly
payments of the Excess Cash Flow Amount made for such fiscal year. Each such
mandatory principal prepayment shall be due and payable (y) quarterly, within
five (5) days after Bank’s receipt of Borrower’s Compliance Certificate
(including financial statements (Form 10-Q or otherwise)) for such fiscal
quarter provided pursuant to Section 8.8(c) and Section 8.11, commencing with
the financial statements for the fiscal quarter ending September 30, 2019, and
(z) annually, within five (5) days after Bank’s receipt of Borrower’s annual
audited financial statements for such fiscal year provided pursuant to Section
8.8(a), commencing with the financial statements for the fiscal year ending
December 31, 2020; provided that, in any event, after giving effect to the
payments of the Excess Cash Flow Amount in such fiscal year, Borrower shall make
additional payments of principal on the Term Loan needed, if any, so that the
outstanding principal balance of the Term Loan is no greater than (1) $3,600,000
as of December 31, 2020, (2) $2,100,000 as of December 31, 2021, and (3)
$750,000 as of December 31, 2022 (collectively, the “2020-2022 Required
Principal Curtailments” and each, a “2020-2022 Required Principal Curtailment”).
All such payments shall be applied to reduce the unpaid principal amount of the
Term Loan and be applied to installments thereof in inverse order of their
maturity. If not sooner paid, a final payment of all outstanding principal and
accrued interest shall be due and payable on the Term Loan Maturity Date. From
and after maturity, or after the occurrence and during the continuation of an
Event of Default, interest on the outstanding principal balance of the Term
Loan, at the option of Bank, may accrue at the Default Rate and shall be payable
upon demand from Bank.”

 



 4 

 

 

3.4           Section 2 of the Loan Agreement is hereby amended by adding a new
Section 2.11 and a new Section 2.12 to the end thereof to read in their entirety
as follows:

 

“2.11       Deferred Timing of Cure Amounts and Required Principal Curtailments.
So long as a Definitive Agreement has been executed and delivered and remains in
full force and effect on December 31, 2018, Borrower will not be required to
make the 2018-2019 Required Principal Curtailment payment that is initially due
on December 31, 2018 (which deferred payment shall increase in accordance with
Section 2.2(b)) (as increased, the “Deferred Required Principal Curtailment”) or
pay any required Cure Amounts until the earlier to occur of (a) the closing of
the transactions contemplated by the Definitive Agreement (it being understood
and agreed that the Deferred Required Principal Curtailment and deferred Cure
Amounts will be included in the amount necessary to pay off the Obligations in
full) or (b) February 28, 2019. Upon termination of the Definitive Agreement
prior to the closing of the transactions contemplated thereby for any reason
other than (i) a Superior Proposal Termination resulting in the execution and
delivery by Borrower of a Superior Proposal Definitive Agreement, which will
continue such deferral in accordance with this Section 2.11, or (ii) a
termination in which Borrower receives a Termination Fee, which will be governed
by Section 2.12, Borrower will be required to make the Deferred Required
Principal Curtailment payment, pay all required Cure Amounts that remain
outstanding and reduce the outstanding principal balance of the Revolving Loans
to not more than $200,000 within ten (10) Business Days following such
termination; provided that if such termination occurs prior to the date on which
a Cure Amount for a Failed Testing Period would otherwise be due under Section
10.5 (as used in this Section, a “Failed Testing Period Cure Date”), Borrower
shall have until such Failed Testing Period Cure Date to make such required
payment. Failure to pay any deferred amounts on the deferred payment due date
shall be an Event of Default.

 



 5 

 

 

2.12       Mandatory Prepayment. If Borrower shall at any time receive the
Termination Fee, Borrower shall promptly, and in any event within two (2)
Business Days following Borrower’s receipt of the Termination Fee, and in lieu
of the amounts payable under Section 2.11, deliver to Bank good funds in an
amount equal to (i) fifty percent (50%) of the Termination Fee plus (ii) such
additional portion of the Termination Fee, if any, that is necessary to fully
pay the amounts described in clauses (A) and (B) of this Section 2.12, and which
funds shall be applied as follows: (A) first, to pay any deferred amounts owing
under the Loans, including any Required Amortization Payments and Deferred
Required Principal Curtailment that were not paid on December 31, 2018 as a
result of the deferral provisions of Section 2.11 until paid in full, (B)
second, without duplication of the payments required by clause (A) of this
Section 2.12, the cumulative amount of all Cure Amounts that were not paid on
September 30, 2018 and December 31, 2018 as a result of the deferral provisions
of Section 2.11 or Section 10.5 until paid in full, which amounts shall be
applied to the unpaid principal amount of the Term Loan which payment shall be
applied to installments thereof in inverse order of their maturity until paid in
full, (C) third, to reduce the outstanding principal balance of the Revolving
Loans to not more than $200,000, and (D) fourth, to the extent the sum of the
payments required by clauses (A), (B) and (C) of this Section 2.12 do not equal
fifty percent (50%) of the Termination Fee, amounts to reduce the unpaid
principal amount of the Term Loan which payment shall be applied to installments
thereof in inverse order of their maturity until paid in full. To the extent
permitted by the foregoing sentence, amounts prepaid shall be applied to any
then outstanding LIBOR Advances with the shortest Interest Period remaining. No
dispute or delay with respect to the payment or collection of the Termination
Fee will further delay the due date of any payments required by this Agreement,
including those required by Section 2.2 and Section 2.11. Failure to make the
mandatory prepayments required by this Section 2.12 shall be an Event of
Default.”

 

3.5           Section 8.3 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:

 

“8.3         Compliance With Laws. The Borrower shall use the proceeds of the
Loans to refinance existing indebtedness and other general corporate or business
purposes not in contravention of any requirements of law and not in violation of
this Agreement, and shall comply in all respects, including the conduct of its
business and operations and the use of its properties and assets, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; provided, however that Borrower may not use proceeds
of the Revolving Loan to make any Required Amortization Payment, any Required
Principal Curtailment or any termination fee owed by Borrower to a Purchaser in
accordance with the terms and conditions of a Definitive Agreement. In addition,
and without limiting the foregoing sentence, the Borrower shall (a) ensure, and
cause each Subsidiary to ensure, that no person who owns a controlling interest
in or otherwise controls the Borrower or any Subsidiary is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.”

 



 6 

 

 

3.6           Section 8.11 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:

 

“8.11       Covenant Compliance Certificate. The Borrower shall, within
forty-five (45) days following the end of each fiscal quarter, deliver to the
Bank a duly completed compliance certificate in the form attached hereto as
Exhibit 8.11, as may be revised by Bank from time to time (a “Compliance
Certificate”), certified as true and correct by an appropriate officer of the
Borrower, containing a computation of each of the financial covenants set forth
in Section 10 and stating that the Borrower has not become aware of any Event of
Default or Unmatured Event of Default that has occurred and is continuing or, if
there is any such Event of Default or Unmatured Event of Default describing it
and the steps, if any, being taken to cure it.”

 

3.7           Section 8.22 of the Loan Agreement is hereby amended by adding a
new clause (c) to the end thereof to read in its entirety as follows:

 

“(c)         Promptly, and in any event within two (2) Business Days of the
execution and delivery thereof, Borrower will deliver to Lender a fully executed
copy of any Definitive Agreement. Such Definitive Agreement shall contain, among
other terms, the following terms and conditions:

 

(i)         An outside closing date of the transactions contemplated by the
Definitive Agreement of not later than February 28, 2019;

 

(ii)        The cash consideration to be paid to Borrower or, at Borrower’s
direction, directly to Bank at the closing of the transactions contemplated by
the Definitive Agreement must be sufficient to pay all Obligations in full in
cash;

 

(iii)       A termination fee of no less than $2,000,000 (the “Termination Fee”)
to be paid to Borrower by the Purchaser within ten (10) Business Days after the
date of termination of the Definitive Agreement if the Definitive Agreement is
terminated by Borrower for failure or inability of Purchaser to close the
transactions contemplated by the Agreement.”

 



 7 

 

 

In addition, in connection with the Definitive Agreement, Palm Global Small Cap
Master Fund LP, Palm Active Dental, LLC and Fred Birner shall have executed and
delivered support agreements in favor of the Definitive Agreement.

 

3.8           Section 10.5 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:

 

“10.5       Financial Covenant Cure Provision. To the extent that Borrower is
not in compliance with a financial covenant set forth in this Section 10 (the
“Failed Financial Covenant” or if Borrower is not in compliance with more than
one financial covenant for the same period, the “Failed Financial Covenants”)
for any applicable testing period (a “Failed Testing Period”), subject to
receipt of the Cure Amount for such Failed Testing Period in immediately
available funds pursuant to the terms of this Section 10.5, Borrower shall have
the opportunity to recalculate the Failed Financial Covenant (or Failed
Financial Covenants) for such Failed Testing Period by increasing the amount
used for the EBITDA calculation for such Failed Testing Period by the Cure
Amount for such Failed Testing Period. Each Cure Amount shall consist of net
proceeds in cash from new equity contributions by equity holders of Borrower or
from indebtedness advanced by one or more Permitted Holders evidenced by Palm
Ventures Subordinated Debt Notes; provided that such Palm Ventures Subordinated
Debt Notes shall provide that all payments of interest on such Palm Ventures
Subordinated Debt are made in kind, and not in cash, by capitalizing such
interest as principal of such Palm Ventures Subordinated Debt Notes. The
applicable Cure Amount must be received by Borrower by no later than fifteen
(15) Business Days after the date upon which Bank should have received, pursuant
to Section 8.11 hereof, the Compliance Certificate for the fiscal quarter that
corresponds to the last day of the applicable Failed Testing Period. A
recalculation of a Failed Financial Covenant (or Failed Financial Covenants)
pursuant to this Section 10.5 shall be deemed to render Borrower in compliance
with such Failed Financial Covenant (or Failed Financial Covenants) for such
Failed Testing Period for purposes of calculating the applicable financial
covenant(s). Under no circumstances shall any Cure Amount be included for
purposes of determining any baskets or thresholds regarding reference to, or
based on, the financial covenants. Any application of a Cure Amount as set forth
above shall be deemed to have occurred during the last fiscal quarter of such
Failed Testing Period and shall continue to be in effect (for such fiscal
quarter) for so long as such fiscal quarter continues to be part of the
financial covenant calculations, and any Cure Amount, when paid, will be
included in calculations of EBITDA for purposes of calculating future Cure
Amounts. Notwithstanding anything in this Section 10.5 to the contrary, Borrower
shall not be permitted to cure a Failed Financial Covenant (or Failed Financial
Covenants) (a) for two consecutive fiscal quarters or (b) for more than three
Failed Testing Periods; provided, however that Borrower shall be permitted to
cure a Failed Financial Covenant (or Failed Financial Covenants), if any, for
the three consecutive fiscal quarters ending June 30, 2018, September 30, 2018
and December 31, 2018 and any cures of a Failed Financial Covenant (or Failed
Financial Covenants) for the fiscal quarters ending September 30, 2018 and
December 31, 2018, if any, will not be included for purposes of the limitation
set forth in clause (b) of this Section 10.5. Any failure to fund a Cure Amount
when due (other than as a result of the deferral provisions set forth in Section
2.11), will constitute an Event of Default.”

 



 8 

 

 

3.9           A new Exhibit 8.11 in the form attached hereto is hereby added to
the Loan Agreement.

 

4.             Representations and Warranties. Borrower hereby remakes each of
the representations and warranties contained in Section 7 of the Loan Agreement
as of the date of this Amendment, as if made in connection with this Amendment
and the Loan Agreement. In addition, Borrower represents and warrants to Bank
that:

 

4.1           Except as otherwise disclosed to Bank in writing or by Borrower in
its filings with the Securities and Exchange Commission, there has been no
material adverse change in the financial condition of Borrower since June 30,
2018.

 

4.2           Borrower, as of the date hereof, does not have any claims,
counterclaims, defenses, or set-offs with respect to the Loan Documents, as
modified herein.

 

4.3           This Amendment and the other Loan Documents are the legal, valid
and binding obligation of Borrower and enforceable against Borrower in
accordance with their terms, subject to applicable bankruptcy, insolvency and
other similar laws affecting creditor’s rights and remedies.

 

4.4           The execution and delivery of this Amendment and the performance
of the Loan Documents have been duly authorized by all requisite action by or on
behalf of Borrower.

 

4.5           Immediately after giving effect to this Amendment, to Borrower’s
knowledge, no Event of Default has occurred and is continuing.

 

4.6           The execution, delivery and performance of this Amendment does not
and will not (a) require any consent, approval, authorization of, or filings
with, notice to or other act by or in respect of, any governmental authority or
any other Person (other than any consent or approval which has been obtained and
is in full force and effect); (b) conflict with (i) any provision of law or any
applicable regulation, order, writ, injunction or decree of any court or
governmental authority, (ii) the articles of incorporation or bylaws of
Borrower, or (iii) any material agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon Borrower or
any of its properties or assets; or (c) except as contemplated by this
Amendment, require, or result in, the creation or imposition of any Lien on any
asset of Borrower.

 

4.7           As of the date hereof, Borrower has no present intention of
commencing a case under any chapter of the United States Bankruptcy Code, nor
does Borrower intend to incur obligations in excess of its ability to pay or
discharge.

 

5.             Release and Waiver. Borrower fully, finally, and forever
releases, waives and forever discharges Bank, and its successors, assigns,
directors, officers, employees, agents, attorneys and representatives from any
and all actions, causes of action, claims, debts, demands, liabilities,
obligations, and suits of whatever kind or nature, in law or in equity, whether
known or unknown, whether absolute or contingent, whether or not accrued or
presently existing, arising out of or in any way relating to the Loan Documents,
the balance owing on the Revolving Loan or the Term Loan, or this Amendment or
any negotiations, course of conduct related hereto or to the other Loan
Documents or the actions or omissions of Bank or its representatives with
respect to the Loan Documents as of the date of this Amendment. Borrower
acknowledges that it has been advised by legal counsel, or has made a reasoned
and fully informed decision not to be so represented by counsel, and understands
the significance and consequence of this release and waiver, and Borrower
expressly consents and agrees that the releases and waivers contained herein
shall be given full force and effect according to each and all of their express
terms and provisions including those relating to demands and causes of action,
if any, as well as those relating to any other claims.

 



 9 

 

 

6.             Conditions Precedent. This Amendment shall be effective when Bank
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Bank in its sole discretion:

 

6.1           Receipt by Bank of all costs and expenses as described in
Paragraph 18 hereof.

 

7.             Counterparts; Facsimile Signatures. This Amendment may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same agreement. Receipt of an executed signature page to this Amendment by
facsimile or other electronic transmission shall constitute effective delivery
thereof. Electronic records of executed Loan Documents maintained by Bank shall
deemed to be originals thereof.

 

8.             No Release; No Implied Waivers. No maker of the Revolving Note or
the Term Note or any other Loan Document executed in conjunction therewith shall
be released by execution and delivery of this Amendment. The execution of this
Amendment and the acceptance of all other agreements and instruments related
hereto shall not be deemed to be a waiver of any Event of Default under the Loan
Agreement or a waiver of any breach, default or event of default under any other
Loan Document or other document held by Bank, whether or not known to Bank and
whether or not existing on the date of this Amendment.

 

9.             Entire Agreement. This Amendment, the Loan Agreement, the other
Loan Documents and the other documents delivered in connection herewith and
therewith contain the entire agreement of the parties concerning the subject
matter hereof and thereof. No promise, representation or understanding which is
not expressly set forth in, or incorporated into, the Loan Agreement, this
Amendment or the other Loan Documents shall be enforceable by any party. All
prior and contemporaneous understandings and agreements, written or oral,
express or implied, shall be of no further force and effect to the extent
inconsistent herewith.

 

10.           Continuing Effect and Conflict. To the extent there is a conflict
between this Amendment and the Loan Agreement or the other Loan Documents, the
provisions of this Amendment shall control.

 

11.           Execution of Documents. Borrower shall execute and deliver to Bank
this Amendment and Borrower shall execute any other documents reasonably
requested by Bank simultaneously with the execution of this Amendment. All of
the Loan Documents and other materials described in this paragraph shall be
acceptable in form and substance to Bank in its sole reasonable discretion.

 



 10 

 

 

12.           Successor and Assigns. This Amendment and any related documents
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto.

 

13.           Governing Law. This Amendment shall be governed by the laws of the
State of Colorado.

 

14.           Jurisdiction and Venue. The parties hereto consent to the
jurisdiction and venue of any court located in the City and County of Denver,
State of Colorado, in the event of any litigation pertaining to this Amendment
or any other Loan Document or the enforcement of any liability, obligation,
right or remedy described therein.

 

15.           Liens on Collateral. Borrower hereby represents and warrants to
and covenants with Bank that Bank’s liens, security interests, encumbrances and
claims against the Collateral described in the Loan Agreement and the other Loan
Documents shall continue to be prior and superior to any other liens, security
interests, encumbrances or claims of any kind except for those specifically
provided otherwise in the Loan Documents.

 

16.           Severable Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction
only, be unenforceable without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

17.           Headings; Interpretation. The headings of subdivisions in this
Amendment are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of this Amendment. Unless the context in
which used clearly requires otherwise, “or” has the inclusive meaning
represented by the phrase “and/or”.

    

18.           Costs and Expenses. Borrower hereby reaffirms its agreement under
the Loan Agreement to pay or reimburse Bank on demand for all costs and expenses
incurred by Bank in connection with the Loan Documents, including without
limitation all reasonable attorneys’ fees and other legal expenses. Without
limiting the generality of the foregoing, Borrower specifically agrees to pay
all fees and disbursements of counsel to Bank for the services performed by such
counsel in connection with the forbearance agreement and collection of debt,
together with the preparation of this Amendment and the documents and
instruments incidental hereto.

 

19.           JURY TRIAL WAIVER. BANK AND BORROWER EACH IRREVOCABLY WAIVE ITS
RIGHT TO A JURY TRIAL IN ANY ACTION OR PROCEEDING OF ANY ISSUE, CLAIM,
COUNTERCLAIM OR OTHER CAUSE OF ACTION, WHETHER IN CONTRACT OR TORT, BASED UPON
OR ARISING OUT OF THIS AMENDMENT OR THE LOAN AGREEMENT OR ANY OTHER AGREEMENT OR
DEALINGS RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT OR THE LOAN AGREEMENT.

 

[The remainder of this page intentionally left blank.]

 

 11 

 

 

IN WITNESS WHEREOF, Borrower and Bank have caused this Amendment to be executed
as of the date first set forth above.

 

 

 

BIRNER DENTAL MANAGEMENT SERVICES, INC.

 

 

By: /s/ Dennis N. Genty                                                  

Name: Dennis N. Genty

Title: Chief Financial Officer

 

 

 

 

GUARANTY BANK AND TRUST COMPANY

 

 

By: /s/ Brad Schwindt                                                    

Name: Brad Schwindt

Title: Senior Vice President 

 

Signature Page to Sixth Amendment to Loan and Security Agreement

 

 

 

 

Exhibit 8.11

 



Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

To: GUARANTY BANK AND TRUST COMPANY (“Lender”)

Attn:                                                            

  

The undersigned, BIRNER DENTAL MANAGEMENT SERVICES, INC., a Colorado
corporation, in its capacity as Borrower under the Loan Agreement referred to
below, pursuant to Section 8.8 and Section 8.11 of the Loan and Security
Agreement dated as of March 29, 2016, as amended by the Amendment to Loan and
Security Agreement dated July 29, 2016, the Second Amendment to Loan and
Security Agreement dated November 14, 2016, the Third Amendment to Loan and
Security Agreement dated December 9, 2016, the Fourth Amendment to Loan and
Security Agreement and Forbearance Agreement dated March 30, 2017, the Fifth
Amendment to Loan and Security Agreement dated December 28, 2017 and the Sixth
Amendment to Loan and Security Agreement dated October 3, 2018 (together with
all further amendments thereto, the “Loan Agreement”), hereby delivers this
Compliance Certificate (including the attached Schedules) for the applicable
computation period ending ____________ __, 20__. Terms used but not otherwise
defined herein are used herein as defined in the Loan Agreement.

 

The officer executing this Certificate is duly authorized to execute and deliver
this Certificate on behalf of Borrower. By executing this Certificate, such
officer hereby certifies to Lender, on behalf of Borrower and not in his
individual capacity, that:

 

A.            the following is a true and correct computation of the following
ratios or financial restrictions contained in Section 10 of the Loan Agreement
(each of the line items to be computed in accordance with the provisions more
particularly set forth in the Loan Agreement):

 

1.             Section 10.1: Maximum Total Cash Flow Leverage Ratio:

 

Period Required
Less Than or Equal To: Actual Compliant (Yes/No) The applicable computation
period ending ___________, 20___

[4.50:1.00] [use for 12/31/18 and 3/31/19]

 

[4.00:1.00] [use for 6/30/19 and 9/30/19]

 

[3.50:1.00] [use for 12/31/19 through 9/30/20]

 

[3.00:1.00] [use for 12/31/20 and each fiscal quarter thereafter]

 

_____:1.00  

 



 1 

 

 

2.            Section 10.2(a): Maximum Maintenance Capital Expenditures:

 

Period Required
Less Than or Equal To: Actual Compliant (Yes/No) The applicable computation
period ending ___________, 20___

[$200,000] [use for each fiscal quarter in 2018]

 

 

 

[$250,000] [use for the fiscal quarter ending March 31, 2019 and each fiscal
quarter thereafter]

 

$__________  

 

3.            Section 10.2(b): Maximum Digitization Capital Expenditures:

 

Period Required
Less Than or Equal To: Actual Compliant (Yes/No) During fiscal year 20___
$1,000,000 $__________  

 

 

 2 

 

 

4.            Section 10.3: Minimum Fixed Charge Coverage Ratio:

 

Period Required
Greater Than or Equal To: Actual Compliant (Yes/No) The applicable computation
period ending ___________, 20___

[1.10:1.00] [use for 3/31/19 and 6/30/19]

 

[1.25:1.00] [use for 9/30/19 and each fiscal quarter thereafter]

 

 

 

_____:1.00  

  

5.       Section 10.4: Minimum EBITDA:

 

Period Required
Greater Than or Equal To: Actual Compliant (Yes/No) The applicable computation
period ending ____________, 20__

[$400,000 for the fiscal quarter ending March 31, 2018]

 

[$900,000 for the two consecutive fiscal quarters ending June 30, 2018]

 

[$1,400,000 for the three consecutive fiscal quarters ending September 30, 2018]

 

[$1,850,000 for the four consecutive fiscal quarters ending December 31, 2018]

 

$__________  

 

 

 3 

 

 

B.           except as set forth in Schedule 2 hereto, no Event of Default or
Unmatured Event of Default exists, which schedule includes a description of the
nature and period of existence of such Event of Default or Unmatured Event of
Default, as the case may be, and what action Borrower has taken, is taking and
proposes to take with respect thereto.

 

C.            for any Failed Financial Covenant(s), Borrower will provide, in
addition to a completed Schedule 1 providing a true and correct computation of
the above ratios or financial restrictions contained in Section 10 of the Loan
Agreement (each of the line items to be computed in accordance with the
provisions more particularly set forth in the Loan Agreement), a second
completed Schedule 1 providing a true and correct computation of the Cure Amount
for any applicable Failed Testing Period (each of the line items to be computed
in accordance with the provisions more particularly set forth in the Loan
Agreement) and will indicate on Schedule 2 hereto whether Borrower intends (i)
not to submit any Cure Amount, in which event an Event of Default will occur),
(ii) to cause the applicable Cure Amount to be submitted within the time period
required by Section 10.5 of the Loan Agreement, or (iii) to defer submission of
the applicable Cure Amount until payment thereof is required by Section 2.11 of
the Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Certificate on behalf of Borrower on _______________ __, 20__.

 



  BIRNER DENTAL MANAGEMENT SERVICES, INC.

 

 



  By:    





  Name:    





  Title:    

 

 

 4 

 

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Compliance for the applicable computation period ending ____________, 20__

 

1.  Section 10.1:  Maximum Total Cash Flow Leverage Ratio           Total Cash
Flow Leverage Ratio:   Tested quarterly on a trailing twelve month basis        
  Total Funded Debt (the outstanding principal balance of the Loans, together
with accrued but unpaid interest and all other charges, costs and expenses owed
to the Bank in connection with the Loans, together with amounts payable under
any and all capital leases of Borrower) (Numerator): $         EBITDA:      
Consolidated Net Income $     To the extent deducted or added in determining Net
Income: $     + Interest Charges $     + Federal, state and local income Taxes $
    + Depreciation and amortization expense $     + Non-cash stock compensation
expense $     + Other non-recurring charges (including, without limitation,
proxy contest costs and legal costs) approved in advance by Bank, in its
reasonable discretion $     + Losses from the sale or other disposition of
property $     + Losses from discontinued operations * $     + expenses directly
related to the Definitive Agreement and the related strategic process leading to
the Definitive Agreement (including, without limitation, investment banking and
legal costs) * $     - Non-cash gains $     - Gains from the sale or other
disposition of property $     - Any gains for such period from discontinued
operations * $         Total EBITDA (Denominator): $         Total Cash Flow
Leverage Ratio (Numerator: Denominator): ____:_____           Cure Amount with
respect to a Failed Financial Covenant resulting from noncompliance with Section
10.1 of the Loan Agreement, if any $___________

 

2.  Section 10.2(a):  Maximum Maintenance Capital Expenditures          
Maintenance Capital Expenditures   Tested quarterly             Maintenance
Capital Expenditures (Capital Expenditures made or incurred in the ordinary
course of business operations to maintain or replace existing fixed assets used
to support existing business operations and maintain or increase revenues,
excluding Digitization Capital Expenditures and other Capital Expenditures made
to support new offices and new revenue initiatives): $

 

 

* Include solely for purposes of calculating compliance with the financial
covenants set forth in Section 10 (and not for purposes of calculating or
applying any Cure Amount).

 

 Sch. 1-1 

 

 



3.  Section 10.2(b):  Maximum Digitization Capital Expenditures          
Digitization Capital Expenditures   Tested annually based on the fiscal year
ended             Digitization Capital Expenditures (Capital Expenditures made
or incurred to upgrade the systems and technology (including, without
limitation, web site upgrades) of the Borrower and its managed offices for the
critical purpose of recruitment and retention): $

 

4.  Section 10.3:  Minimum Fixed Charge Coverage Ratio           Fixed Charge
Coverage Ratio:   Tested quarterly on a trailing twelve month basis (provided,
that (i) FCCR for the period ending June 30, 2016 shall be based on the prior
six months and (ii) FCCR for the period ending September 30, 2016 shall be based
on the prior nine month period)           Cash Available for Debt Service:      
      EBITDA:         Consolidated Net Income $     To the extent deducted or
added in determining Net Income: $     + Interest Charges $     + Federal, state
and local income Taxes $     + Depreciation and amortization expense $     +
Non-cash stock compensation expense $     + Other non-recurring charges
(including, without limitation, proxy contest costs and legal costs) approved in
advance by Bank, in its reasonable discretion $     + Losses from the sale or
other disposition of property $     + Losses from discontinued operations * $  
  + expenses directly related to the Definitive Agreement and the related
strategic process leading to the Definitive Agreement (including, without
limitation, investment banking and legal costs) * $     - Non-cash gains $     -
Gains from the sale or other disposition of property $     - Any gains for such
period from discontinued operations * $           Total EBITDA:   $          
Reductions to EBITDA:         - Federal, state and local income taxes paid or
payable in cash $     - Capital Expenditures (excluding Digitization Capital
Expenses) $           Total Reductions to EBITDA:   $         Total Cash
Available for Debt Service (i.e., EBITDA less reductions) (Numerator): $        
  Total Debt Service (cash interest and mandatory principal payments on all
Debt, including scheduled payments representing the principal portion of rent
under capital leases) (Denominator): $           Fixed Charge Coverage Ratio
(Numerator: Denominator): ____:_____       Cure Amount with respect to a Failed
Financial Covenant resulting from noncompliance with Section 10.3 of the Loan
Agreement, if any $___________        



 

* Include solely for purposes of calculating compliance with the financial
covenants set forth in Section 10 (and not for purposes of calculating or
applying any Cure Amount).

 

 Sch. 1-2 

 

 

5.  Section 10.4:  Minimum EBITDA           Minimum EBITDA:   Tested quarterly
on a build up basis           EBITDA:         Consolidated Net Income $     To
the extent deducted or added in determining Net Income: $     + Interest Charges
$     + Federal, state and local income Taxes $     + Depreciation and
amortization expense $     + Non-cash stock compensation expense $     + Other
non-recurring charges (including, without limitation, proxy contest costs and
legal costs) approved in advance by Bank, in its reasonable discretion $     +
Losses from the sale or other disposition of property $     + Losses from
discontinued operations * $     + expenses directly related to the Definitive
Agreement and the related strategic process leading to the Definitive Agreement
(including, without limitation, investment banking and legal costs) * $     -
Non-cash gains $     - Gains from the sale or other disposition of property $  
  - Any gains for such period from discontinued operations * $           Total
EBITDA:   $

 

  Cure Amount with respect to a Failed Financial Covenant resulting from
noncompliance with Section 10.4 of the Loan Agreement, if any $___________

 



 



* Include solely for purposes of calculating compliance with the financial
covenants set forth in Section 10 (and not for purposes of calculating or
applying any Cure Amount).

 

 Sch. 1-3 

 

 

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

 

[Borrower to list any existing Events of Default and Unmatured Events of
Default, specifying the nature and period of existence of each, and the actions
Borrower has taken, is taking and proposes to take in respect thereof. If no
Events of Default or Unmatured Events of Default are then in existence, such
schedule should read “None”.

 

For any Failed Financial Covenant(s), Borrower to include the required Cure
Amount and indicate whether Borrower intends (i) not to submit any Cure Amount,
in which event an Event of Default will occur), (ii) to cause the applicable
Cure Amount to be submitted within the time period required by Section 10.5 of
the Loan Agreement, or (iii) to defer submission of the applicable Cure Amount
until payment thereof is required by Section 2.11 of the Loan Agreement.]

 

 

 



 Sch. 2-1 

 